Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 25, 2015

                                      No. 04-15-00143-CV

                              IN THE INTEREST OF M.J.A.G.,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00911
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The reporter’s record was due on March 16, 2015, but has not been filed. We therefore the
court reporter responsible for preparing the reporter’s record to file the reporter’s record on or
before April 6, 2015. NO EXTENSIONS WILL BE GRANTED.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court